Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 03/02/2022, applicant filed an amendment on 05/11/2022, amending claims 1, 3, 5, 10, 14, 16, 20, and 22; and adding claim 26-29. Claims 2, 8-9, 11-13, 19, and 21 are cancelled.  The pending claims are 1, 3-7, 10, 14-18, 20, 22-29. 

Response to Arguments
3.	Applicant's arguments filed 05/11/2022have been fully considered but they are not persuasive. 
As per claim 1, applicant argues that the prior art does not teach “wherein any character of the input string is positioned at a middle position or a rear position of the word but not at a front position of the word; two adjacent characters of the input string are two non-adjacent characters in the word; or two characters of the input string are present in reverse order in the word. 
The examiner refers to Orisini, paragraph [0329], for mapping the words “what’s up” to “wassup”, wherein the characters “a” and “s” are adjacent in the input string “wassup” and non-adjacent in the word “what’s” .  See also [0010], for teaching mapping words to corresponding abbreviation, i.e. “California” to “CA”.  Applicant may argue that the two characters “C” and “A” are adjacent in the input string and the word, however, the California word is just an example.  There are other examples of states abbreviated names such as Alaska (Ak) and Arizona (AZ), wherein adjacent characters in the abbreviations are not adjacent in the words. Therefore, it would have been obvious at the time the application was for the system of Orsini to map the states names to their abbreviations such as Alaska to Ak and Arizona to AZ, wherein adjacent characters in the abbreviations are not adjacent in the words.
As to inputting into the language model context data before the input string and context data after the input string; acquiring word candidates and/or phrase candidates corresponding to the input string according to the corresponding alphabet characters as mapped and according to the context data before the input string and the context data after the input string, applicant is referred to orsinis’ paragraph [0010] and [0062], wherein analysis of context is necessarily disclosed within the process of mappings between abbreviations and their corresponding words, phrases, and sentences such as “be right back”, “laugh out loud” “how is it going” ([0010]), [0161], [0202]); especially in the case of a larger message being communicated between chat client systems e.g., the initial message is one sentence in a multi-sentence message([0006]).
As per the rest of the claims, and combinations of prior art reference, applicant has no further arguments beside the ones mentioned above.  Therefore, all the combinations of prior art reference mentioned above are valid, and all other claims are rejected for the same reasons as set above. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 10, 14-18, 20, 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “the pronunciation mapping rule maps a word "afecta," a word "afecto," or a word "afectar" with an input string of "afkt". Then, the same claim recites the limitation, “wherein any character of the input string is positioned at a middle position or a rear position of the word but not at a front position of the word”.  The examiner is not clear on the intended subject matter, as the two limitations contradict each other.  The limitation “the pronunciation mapping rule maps a word "afecta," a word "afecto," or a word "afectar" with an input string of "afkt" shows that the character “a” of the input string "afkt" is positioned at a front position of the word afecta,".  
Also, the limitation “the pronunciation mapping rule maps a word "afecta," a word "afecto," or a word "afectar" with an input string of "afkt" contradicts the limitation “wherein two adjacent characters of the input string are two non-adjacent characters in the word”, as the characters “a” and “f” are two adjacent characters in the input string "afkt" and also adjacent in the words "afecta," "afecto," and "afectar".
Independent claims 10 and 20 recite the same limitations.
Claims 3-7, 14-18, 22-29 are rejected for being dependent on claims 1, 10, and 20.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 14-18, 20, 22-23, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Blair (US 20060294462) in view of Orsini (US 20140303960).
receiving an input string having a fast input intent, wherein the fast input intent is used to indicate, according to shorthand information of a word or a phrase corresponding to the input string, the word or the phrase ([0027] at step 300, a selection of a letter or word shape is received from a user.  For example, a device 100 that permits a user to enter letters comprising Roman characters and shapes comprising Chinese word shapes);
 acquiring word candidates and/or phrase candidates corresponding to the input string according to the corresponding alphabet characters as mapped, wherein the word candidates and the phrase candidates are respectively complete words and complete phrases corresponding to the input string according to context data ([0028] - [0031], performing a lookup in a table of candidate words (in an English text mode) or candidate characters (in a Chinese text mode) 132; and at least a partial list of identified words or characters are then displayed to the user (step 308)); and 
presenting the word candidates and/or the phrase candidates to a user ([0029], at least a partial list of identified words or characters are then displayed to the user).  
Blair does not explicitly disclose training a language model using a machine learning method, the language model including a pronunciation mapping rule, wherein: the pronunciation mapping rule maps a phrase "talk to you later" with an input string of "ttyl; the pronunciation mapping rule maps a whole or part of an English word with an input String of number "8" or an input String of number "4"; the pronunciation mapping rule maps a phrase "what's happening now to Peter" or a phrase "we have nothing to present" with an input string of "whn2p" or an input string  of "whntp"; and the pronunciation mapping rule maps a word "afecta," a word "afecto." or a word "afectar" with an input string of "aflkt; and using the pronunciation mapping rule of the language model to map characters in the input string to corresponding alphabet characters and to obtain one of complete words or one of complete phrases corresponding to the input string having the fast input intent.-2-I (orncv Dm kel V o. 00134.0037. 0( '.S Apphicuaion .o. 16;340252 
Orsini in the same field of endeavor teaches using a machine learning method to train a language model ([0320], [0324]) that includes pronunciation mapping rules that map between abbreviations and their corresponding words and phrases ([0151], [0152], and [0157].  Orsini teaches the pronunciation mapping rule maps a phrase "talk to you later" with an input string of "ttyl” ([0010], wherein `brb` is mapped to `be right back`); 
the pronunciation mapping rule maps a whole or part of an English word with an input String of number "8" or an input String of number "4" ([0010], wherein “gr8” is identified as “great”); 
the pronunciation mapping rule maps a phrase "what's happening now to Peter" or a phrase "we have nothing to present" with an input string of "whn2p" or an input string  of "whntp" ([0202], the English phrase “laugh out loud” is mapped to “LOL”, and [0205] the French phrase “mort de rire” is mapped to MDR”); and 
the pronunciation mapping rule maps a word "afecta," a word "afecto." or a word "afectar" with an input string of "aflkt ([0163] for mapping “brother” to “bro”; [0329] for mapping the words “what’s up” to “wassup” and [0161], table 1, wherein “you all” is mapped with “yall”).  
More, Orsini teaches using the pronunciation mapping rule of the language model to map characters in the input string to corresponding alphabet characters and to obtain one of complete words or one of complete phrases corresponding to the input string having the fast input intent (see [0010], wherein a chatspeak word or phrase (e.g., `lol,` `gr8`) in the initial message is identified and replaced with a non-chatspeak word or phrase); wherein: any character of the input string is positioned at a middle position or a rear position of the word but not at a front position of the word; two adjacent characters of the input string are two non-adjacent characters in the word; or two characters of the input string are present in reverse order in the word ([0163] for mapping “brother” to “bro”, the characters “r” and “o” of the input string are positioned at a middle position of the word but not at a front position of the word . See also, [0329] for mapping the words “what’s up” to “wassup”, wherein the characters “a” and “s” are adjacent in the input string “wassup” and non-adjacent in the word “what’s” .  See also [0010], for teaching mapping words to corresponding abbreviation, i.e. “California” to “CA”.  Applicant may argue that the two characters “C” and “A” are adjacent in the input string and the word, however, the California word is just an example.  There are other examples of states abbreviated names such as Alaska (Ak) and Arizona (AZ), wherein adjacent characters in the abbreviations are not adjacent in the words. Therefore, it would have been obvious at the time the application was for the system of Orsini to map the states names to their abbreviations such as Alaska to Ak and Arizona to AZ, wherein adjacent characters in the abbreviations are not adjacent in the words.
Furthermore, Orsini teaches inputting into the language model context data before the input string and context data after the input string; acquiring word candidates and/or phrase candidates corresponding to the input string according to the corresponding alphabet characters as mapped and according to the context data before the input string and the context data after the input string (analysis of context ([0010] and [0062]) is necessarily disclosed within the process of mappings between abbreviations and their corresponding words, phrases, and sentences such as “be right back”, “laugh out loud” “how is it going” ([0010]), [0161], [0202]); especially in the case of a larger message being communicated between chat client systems e.g., the initial message is one sentence in a multi-sentence message([0006]).
 Therefore, it would have been obvious at the time the application was filed to use Orsini’s above features and using a machine learning method to train a language model ([0320], [0324]) that includes pronunciation mapping rules that map between abbreviations and their corresponding words and phrases, with the system of Blair in order to perform the claimed phrases mapping.  This would improve accuracy of words recognition and messages interpretation.
As per claim 3, Blair teaches identifying a complete word partly formed by the input string or an error correction string corresponding to the input string as one of the complete words corresponding to the input string having the fast input intent ([0009], [0029], the entry of a number of components parts of a word results in the generation of a list of complete candidate words).  
As per claim 4, Blair teaches wherein identifying a complete word partly formed by the input string or an error correction string corresponding to the input string as one of the complete words corresponding to the input string having the fast input intent comprises: according to a preset shorthand rule, searching the complete word partly formed by the input string or an error correction string corresponding to the input string in the lexicon, to obtain one of the complete words corresponding to the input string having the fast input intent  ; or searching, in data of the language model, the complete word partly formed by the input string or an error correction string corresponding to the input string according to the input string and the corresponding context data, so as to obtain one of the complete words corresponding to the input string having the fast input intent; or  -4-Attorney Docket No.00134.0037.00 US according to a segment and a preset vacancy-marking character string included in the input string, searching the complete words partly formed by the segment in the lexicon, to obtain one of the complete words corresponding to the input string having the fast input intent, wherein the segment is formed by characters other than the preset character string in the input string ([0030], wherein the user can set or specify rules for identifying complete words, i.e. the user to specify whether a selected letter or word shape is required to be in each word or character in the candidate list, or whether the selected letter or word shape is prohibited from being any word or character included in the candidate list, [0030]).  
As per claim 5, Blair teaches wherein the context data is adjacent or not adjacent with said input string ([0031], using context data to identify complete candidate words corresponding to letters or characters entered by the user).  
As per claim 6, Blair does not explicitly disclose segmenting the input string to obtain a plurality of substrings; determining lexical entries that conform to the fast input intent of each substring; inputting lexical entry combinations corresponding to the plurality of substrings into the language model, and outputting probabilities of the lexical entry combinations by using the language model, wherein lexical entry combinations are obtained from combinations of the lexical entries of all substrings; and selecting the phrase candidates corresponding to the input string from the combinations of lexical entries according to the probabilities of the lexical entry combinations.  Orsini in the same field of endeavor teaches these features within the process of acquiring words to be mapped into input strings, see [0134], [0161], [0289], [0328].  Therefore, it would have been obvious at the time the application was filed to use Orsini’s above feature mapping between abbreviations and their corresponding words and phrases, with the system of Blair in order to perform the claimed phrases mapping.  This would improve accuracy of words recognition and messages interpretation.
As per claim 7, Blair does not explicitly disclose determining lexical entries that conform to the fast input intent corresponding to each substring comprises -5-Attorney Docket No.00134.0037.00 US obtaining a lexical entry for each substring according to a preset mapping rule.  Orsini in the same field of endeavor teaches determining lexical entries that conform to the fast input intent corresponding to each substring comprises -5-Attorney Docket No.00134.0037.00 US obtaining a lexical entry for each substring according to a preset mapping rule ([0341], rules that govern the conversion from chatspeak to plain speak or from plain speak to chatspeak, in the given language as in [0010], [0161], [0205], [0329 ). Therefore, it would have been obvious at the time the application was filed to use Orsini’s above mapping rules, with the system of Blair in order to perform the claimed phrases mapping.  This would improve accuracy of words recognition and messages interpretation.
As per claim 25, Blair does not explicitly disclose wherein the whole or part of the English word that is mapped with the input string of number "8" or the input string of number "4" pronounces /eit/ or /f3:/; or wherein the whole or part of the English word that is mapped with the input string of number "8" or the input string of number "4" includes a "fore," "for," "four," or "eat."  Orsini in the same field of endeavor teaches wherein the whole or part of the English word that is mapped with the input string of number "8" or the input string of number "4" pronounces /eit/ or /f3:/ ([0010], wherein “gr8” is identified as “great”).  Therefore, it would have been obvious at the time the application was filed to use Orsini’s above mapping features, with the system of Blair in order to perform the claimed phrases mapping.  This would improve accuracy of words recognition and messages interpretation.
As per claim 26, Blair does not explicitly disclose in response to the input string being edited, intaking the context data before the input string and the context data after the input string.
Orsini in the same field of endeavor teaches transformations that preserve contextual information by intaking suggested replacement and updates into the data store ([0151], [0271], [0293]-[0294]). Therefore, it would have been obvious at the time the application was filed to use Orsini’s above editing features, with the system of Blair in order to perform the claimed phrases mapping.  This would improve accuracy of words recognition and messages interpretation.
As per claim 27, Blair does not explicitly disclose wherein the any character of the input string is positioned at the middle position or the rear position of the word but not at the front position of the word.   Orsini in the same field of endeavor teaches at [0163] mapping “brother” to “bro”, the characters “r” and “o” of the input string are positioned at a middle position of the word but not at a front position of the word.  Therefore, it would have been obvious at the time the application was filed to use Orsini’s above features with the system of Blair in order to perform the claimed phrases mapping.  This would improve accuracy of words recognition and messages interpretation.
As per claims 10, 14-18, system claims 1, 3-7 and method claims 10, 14-18 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly, claims 10, 14-18 are similarly rejected under the same rationale as applied above with respect to method claims 1, 3-7. 
As per claims 20, 22-23, Blair teaches a computer readable medium (Fig. 1).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claims 1, 3-4. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Blair (US 20060294462) in view of Orsini (US 20140303960), and further in view of Thiesson (US 20060290535).
Blair in view of Orsini teaches wherein the language model rule includes an error correction scheme (Orsini, [0267], [0328]).  Blair in view of Orsini does not explicitly disclose supplementing the input string, according to the error correction scheme of the language model with a symbol "*" to indicate one or more letters of an English word.  Thiesson in the same field of endeavor teaches and error correction scheme of a language model, wherein a symbol "*" is used to indicate one or more letters of an English word ([0038]-[0044], [0046]’ [0057]).  Therefore, it would have been obvious at the time the application was filed to use Thiesson’s above feature with the system of Blair in view of Orsini, in order to identify the most likely matches to an input text; and provide the user the option to select one of the most likely matches as text to input (Thiesson, [0009]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Blair (US 20060294462) in view of Orsini (US 20140303960), and further in view of Soel (US 20130325884).
As per claim 28, Blair does not explicitly disclose wherein the two adjacent characters of the input string are the two non-adjacent characters in the word.  Orsini in the same field of endeavor teaches at [0329] mapping the words “what’s up” to “wassup”, wherein the characters “a” and “s” are adjacent in the input string “wassup” and non-adjacent in the word “what’s”.  See also [0010], for teaching mapping words to corresponding abbreviation, i.e. “California” to “CA”.  Applicant may argue that the two characters “C” and “A” are adjacent in the input string and the word, however, the California word is just an example.  There are other examples of states abbreviated names such as Alaska (Ak) and Arizona (AZ), wherein adjacent characters in the abbreviations are not adjacent in the words. Therefore, it would have been obvious at the time the application was for the system of Orsini to map the states names to their abbreviations such as Alaska to Ak and Arizona to AZ, wherein adjacent characters in the abbreviations are not adjacent in the words.  Therefore, it would have been obvious at the time the application was filed to use Orsini’s above features with the system of Blair in order to perform the claimed phrases mapping.  This would improve accuracy of words recognition and messages interpretation.
Furthermore, the prior Soel, in the same field of endeavor teaches an abbreviation matching algorithm can identify a shortened form of a word or a phrase, e.g., an acronym, a prefix, an abbreviation, or otherwise. For example, the abbreviation matching algorithm can identify the similarity between "USA" and "United States of America", "Sgt" and "sergeant", or other type of abbreviations ([0055], "Sgt" and "sergeant").  Therefore, it would have been obvious at the time the application was filed to use Soel’s abbreviation matching algorithm with the system of Blair in view of Orsini, in order to to identify the most likely matches to an input text, and improve accuracy of words recognition and messages interpretation.


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Blair (US 20060294462) in view of Orsini (US 20140303960), and further in view of Oh (US 20110004849).
As per claim 29, Blair in view of Orsini does not explicitly disclose wherein the two characters of the input string are present in the reverse order in the word.
Oh in the same field of endeavor teaches a method of predicting and entering a word (Abstract), wherein when letters are entered out of order, an automatic erroneous entry correction function may be further executed, and the closest correct word capable of completing the entered letters can be searched for and displayed ([0339]).  This, is according to applicant’s specification, paragraph [0041], stating when the order of the plurality of letters included in the input string may be inconsistent with the order in the word, the system adjusts the order of the plurality of letters included in the input string, and finally obtain a more reasonable word candidate.
Therefore, it would have been obvious at the time the application was filed to use the character’s out of order correction with the system of Blair in view of Orsini, in order to select the intended word from the prediction word group easily and fast (Oh, [0001]).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELALI SERROU/Primary Examiner, Art Unit 2659